Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered September 7, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant’s abandonment of a revolver was not the product of any unlawful police activity. When the police observed defendant unlawfully riding his bicycle on the sidewalk, they were entitled to detain him for the purpose of issuing a summons and to pursue him when he fled (see e.g. People v Delgado, 4 AD3d 310 [2004], lv denied 2 NY3d 798 [2004]; People v Bothwell, 261 AD2d 232, 234-235 [1999], lv denied 93 NY2d 1026 [1999]). Concur—Saxe, J.P., Friedman, Williams, Catterson and Malone, JJ.